                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CASE NO. 3:18-cv-672

 MIDLAND NATIONAL LIFE                                )
 INSURANCE COMPANY,                                   )
                                                      )
          Plaintiff,                                  )
                                                      )
 v.                                                   )
                                                      )
 DIONTE M. LONG, BERNADETTE L.                        )
 LIGHTNER,                                            )
                                                      )
          Defendants.                                 )
                                                      )

                              COMPLAINT FOR INTERPLEADER

         Plaintiff Midland National Life Insurance Company (“Midland”), by its attorneys, Fox

Rothschild LLP, and for its Complaint for Interpleader, states as follows:

                                             PARTIES

      1. Midland is an insurance company duly organized and existing under the laws of Iowa,

with its principal place of business located in West Des Moines, Iowa, and is a citizen of the State

of Iowa pursuant to 28 U.S.C. § 1332(c)(1).

      2. Upon information and belief, Defendant Dionte M. Long is an individual and a resident

and citizen of Charlotte, North Carolina.

      3. Upon information and belief, Defendant Bernadette L. Lightner is an individual and a

resident and citizen of Charlotte, North Carolina.

                                  JURISDICTION AND VENUE

      4. This is an action in interpleader brought pursuant to 28 U.S.C. § 1332 and Fed. R. Civ. P.

22 concerning the rights and obligations of the parties pursuant to a Temporary Life Insurance

Agreement (“TLIA”) between Midland and Marcella L. Thrash, insuring the life of Marcella L.


                                                  1
ACTIVE\82003564.v1-12/19/18
         Case 3:18-cv-00672-FDW-DSC Document 1 Filed 12/19/18 Page 1 of 6
Thrash, with a death benefit of $250,000. This Court has jurisdiction over this matter under 28

U.S.C. § 1332 because diversity of citizenship exists between the parties and the amount in

controversy is in excess of $75,000.

    5. Venue is proper in this Judicial District under 28 U.S.C. § 1391 in that this is a civil action

and a substantial part of the events or omissions giving rise to the claim occurred in this Judicial

District.

                              CLAIM FOR RELIEF IN INTERPLEADER

    6. Marcella L. Thrash applied for a life insurance policy, through Midland, on March 17,

2017.

    7. The application named Marcella L. Thrash as the owner of the policy.

    8. Marcella L. Thrash was also to be the insured under the policy.

    9. The policy was intended to provide a $250,000 death benefit on the life of Marcella L.

Thrash.

    10. Marcella L. Thrash designated the primary beneficiary of her insurance benefit under the

policy as follows: Dionte M. Long (100%). (See designation of beneficiary attached hereto and

incorporated herein as Exhibit 1).

    11. Marcella L. Thrash designated the contingent beneficiary of her insurance benefit under

the policy as follows: Bernadette L. Lightner (100%). (See Exhibit 1).

    12. Marcella L. Thrash also executed a TLIA that would provide her with coverage during the

time the TLIA was in effect. (See Temporary Life Insurance Agreement attached hereto and

incorporated herein as Exhibit 2).




                                                  2
ACTIVE\82003564.v1-12/19/18
        Case 3:18-cv-00672-FDW-DSC Document 1 Filed 12/19/18 Page 2 of 6
    13. Marcella L. Thrash died on April 10, 2017, with immediate cause of death, “Stab Wound

of the Neck,” and Manner of Death, “Homicide.” (See Certificate of Death of Marcella Lightner

Thrash attached hereto and incorporated herein as Exhibit 3).

    14. Upon information and belief, Defendant Dionte M. Long was charged with first-degree

murder in the killing of Marcella L. Thrash and is currently being evaluated in a mental health

facility to determine his competency for trial.

    15. North Carolina law provides as follows:

             “Slayer means any of the following: (a) a person who, by a court of
             competent jurisdiction, is convicted as a principal or accessory before the
             fact of the willful and unlawful killing of another person; (b) a person who
             has entered a plea of guilty in open court as a principal or accessory before
             the fact of the willful and unlawful killing of another person; (c) a person
             who, upon indictment or information as a principal or accessory before the
             fact of the willful and unlawful killing of another person, has tendered a
             plea of nolo contendere which was accepted by the court and judgment
             entered thereon; (d) a person who is found by a preponderance of the
             evidence in a civil action brought within two years after the death of the
             decedent to have willfully and unlawfully killed the decedent or procured
             the killing of the decedent. If a criminal proceeding is brought against the
             person to establish the person’s guilt as a principal or accessory before the
             fact of the willful and unlawful killing of the decedent within two years
             after the death of the decedent, the civil action may be brought within 90
             days after a final determination is made by a court of competent
             jurisdiction in that criminal proceeding or within the original two years
             after the death of the decedent, whichever is later. The burden of proof in
             the civil action is on the party seeking to establish that the killing was
             willful and unlawful for the purposes of this Article . . . .”

N.C. Gen. Stat. § 31A-3.

    16. North Carolina law further provides:

             “Insurance and annuity proceeds payable to the slayer: (1) as the
             beneficiary or assignee of any policy or certificate of insurance on the life
             of the decedent, or (2) in any other manner payable to the slayer by virtue
             of his surviving the decedent shall be paid to the person or persons who
             have been entitled thereto as if the slayer had predeceased the decedent. If
             no alternate beneficiary is named, insurance and annuity proceeds shall be
             paid into the estate of the decedent.”


                                                  3
ACTIVE\82003564.v1-12/19/18
       Case 3:18-cv-00672-FDW-DSC Document 1 Filed 12/19/18 Page 3 of 6
Id. § 31A-11.

    17. Dionte M. Long and Bernadette L. Lightner, as potential beneficiaries of the proceeds of

the TLIA, may each have a claim to and interest in the remaining proceeds of the TLIA, and said

claims are adverse to and conflict with each other. By reason of these adverse and conflicting

claims, Midland is unable to discharge its admitted liability under the TLIA without exposing itself

to multiple litigation, liability, or both.

    18. Midland is indifferent as to which of the claimants is entitled to the proceeds payable under

the TLIA and is only interested in paying and discharging its admitted liability once; however, it

has been unable to do so by reason of the adverse and conflicting claims of the Defendants and

thus files this Complaint for Interpleader.

    19. Contemporaneous with the filing of this Complaint for Interpleader, Midland will bring a

motion for leave to deposit with the Clerk of the Court its admitted liability under the TLIA.

        WHEREFORE, Midland National Life Insurance Company prays this Honorable Court

enter an order or orders granting it the following relief:

        A. Granting Midland National Life Insurance Company leave to deposit the proceeds

            payable under the TLIA with this honorable Court, or with the Clerk of this Court at

            the Court’s direction, subject to further Order of this Court;

        B. Enjoining Dionte M. Long and Bernadette L. Lightner, during the pendency of this case

            and thereafter permanently and perpetually, from commencing or prosecuting any

            proceeding or claim against Midland National Life Insurance Company in any state or

            federal court or other forum with respect to proceeds payable pursuant to the TLIA,

            and on account of the death of Marcella L. Thrash, the insured, and that said injunction

            issue without bond or surety;


                                                  4
ACTIVE\82003564.v1-12/19/18
       Case 3:18-cv-00672-FDW-DSC Document 1 Filed 12/19/18 Page 4 of 6
        C. Granting judgment to Midland National Life Insurance Company with the finding that

            it has no further liability to Dionte M. Long or Bernadette L. Lightner, or to any person

            or entity claiming through them, for the proceeds payable under the TLIA, and on

            account of the death of Marcella L. Thrash;

        D. Entering an Order finding that Midland National Life Insurance Company has acted in

            good faith by interpleading the proceeds payable under the TLIA and depositing its

            admitted liability with the Court;

        E. Entering judgment in favor of Midland National Life Insurance Company, and against

            Dionte M. Long and Bernadette L. Lightner, on its Complaint for Interpleader with an

            express finding of finality pursuant to Fed. R. Civ. P. 54(b);

        F. Excusing and dismissing Midland National Life Insurance Company from further

            attendance on this cause with prejudice and ordering the adverse claimants, Dionte M.

            Long and Bernadette L. Lightner, to litigate their claims and contentions to the proceeds

            payable under the TLIA, without further involving Midland National Life Insurance

            Company;

        G. Awarding Midland National Life Insurance Company its actual court costs and

            attorneys’ fees incurred in connection with prosecuting this Complaint for Interpleader,

            such fees and costs to be deducted from the amount deposited with the Court or to its

            Clerk; and

        H. Granting Midland National Life Insurance Company such further and other relief as

            this Court deems just and appropriate.




                                                  5
ACTIVE\82003564.v1-12/19/18
       Case 3:18-cv-00672-FDW-DSC Document 1 Filed 12/19/18 Page 5 of 6
Dated: December 19, 2018.

                                  Respectfully submitted,

                                  MIDLAND NATIONAL LIFE INSURANCE
                                  COMPANY,

                                  By: /s/ Kip D. Nelson
                                    Kip D. Nelson
                                    N.C. State Bar No. 43848
                                    knelson@foxrothschild.com
                                    FOX ROTHSCHILD LLP
                                    300 N. Greene Street, Suite 1400
                                    Greensboro, NC 27401
                                    Telephone: (336) 378-5304
                                    Facsimile: (336) 433-7418




                                       6
ACTIVE\82003564.v1-12/19/18
       Case 3:18-cv-00672-FDW-DSC Document 1 Filed 12/19/18 Page 6 of 6
